Citation Nr: 0008259	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-16 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel




INTRODUCTION

The veteran served in the United States Navy for a period of 
30 years; he entered into active duty in May 1932 and was 
placed on a temporary disability retired list (TDRL) in July 
1962.  

The veteran died in June 1998, and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an 
August 1998 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boise, Idaho.


FINDINGS OF FACT

1.  The veteran served on active duty from May 1932 to July 
1962. 

2.  The veteran died in June 1998 at the age of 88; his death 
certificate listed subarachnoid hemorrhage as the immediate 
cause of death; no underlying diseases or injuries were 
listed as conditions leading to his death.

3.  At the time of his death, the veteran was not service 
connected for any disability and was not receiving any VA 
benefits on a monthly basis.

4.  There is no competent evidence of record demonstrating a 
nexus between the cause of the veteran's death and his 
military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. §§ 
1110, 1310, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.310, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  Service medical records, including induction and 
separation examinations, are essentially negative for any 
kind of complaint, diagnosis, or treatment of a 
cardiovascular disease.  Medical records are likewise 
negative for demonstrating a cardiovascular disorder within 
one year of the veteran's separation from service.

Service records show that an electrocardiogram (EKG) 
performed during annual physical examination in March 1958 
was within normal limits.  An EKG performed during annual 
physical examination in February 1960 was interpreted as a 
"normal EKG."  Annual physical examination in March 1960 
noted defects including funnel chest; large hemorrhoidal 
tags; and superficial varicosities bilaterally, medial lower 
thighs.  In November 1960, the veteran was examined after 
presenting with complaints of arthritis and swollen feet.  He 
gave a "vague history" of chest pains.  Physical 
examination revealed minimal ankle edema and superficial 
varicosities.  The service examiner noted that there was no 
evidence of arterial disturbance or cervical venous dilation.

The veteran was hospitalized from April 3, 1961, to May 1, 
1961, after presenting with complaints of numbness in the 
left hand fingers and deep seated pain in the region of his 
upper arm extending into the shoulder.  The veteran reported 
a history of arthritis of his ankles and wrists.  Physical 
examination revealed multiple superficial varicosities on 
both lower extremities.  An EKG was interpreted as 
nonspecific ST-T segment shifts, "probably within normal 
limits."  X-rays of the spine revealed some impingement on 
the neural foramina on the left at the C5-C7 levels.  Chest 
X-rays were negative.  Diagnosis was herniation of nucleus 
pulposus at the C6-C7 level, with symptoms of compression of 
the C7 root on the left; and headaches, tension type.  
Elastic stockings were prescribed for the veteran's lower 
extremity varicosities.

Chest X-rays taken in February 1962 showed a cardiac 
silhouette that appeared somewhat more prominent than shown 
by previous X-ray examination, but it was considered not 
above normal limits in size.  The interpreting service 
examiner noted that the prominence may be due to the X-ray 
exposure having been made in different parts of systole.  

Examination of the veteran's lower extremities by a Medical 
Board in March 1962 revealed small varicosities over the 
lateral aspects of both legs.  No definite peripheral edema 
was noted.  X-rays taken by the Medical Board revealed 
degenerative disc disease between the C5 and C6 area with 
osteophytic process.  Chest X-rays were within normal limits.  
Diagnosis was degenerative intervertebral disc disease, C5-
C7, and radiculoneuritis of the nerve roots, left, C5-C7.  
The veteran was referred to a Physical Evaluation Board 
(PEB).

In April 1962, a PEB confirmed the Medical Board findings, 
and held that the veteran had become unfit for duty with 
diagnoses of degenerative disc syndrome, C5-C7, and 
radiculoneuritis, left, C5-C7.  The PEB found that said 
disabilities were ratable as 30 percent disabling under then 
applicable VA Diagnostic Codes 5293 (Intervertebral disc 
syndrome) and 8510 (Paralysis, partial, radicular group).  
The veteran was placed on the TDRL in July 1962.

An EKG performed in January 1963 was interpreted as 
"[p]ossibly within normal limits.  Minor changes as noted."

The veteran presented for a TDRL evaluation in December 1963, 
complaining chiefly of numbness in the hands, feet, and 
knees; and some pain in the left elbow.  Physical examination 
revealed the superficial varicosities of both lower 
extremities.  Chest X-rays revealed no change compared with 
previous films, and an EKG was within normal limits.  It was 
noted that the veteran's condition at that time included 
limited neck motion, a weakened hand grip, and multiple 
complaints.  Diagnoses included venous stasis and trophic 
changes of the lower extremities.  No findings suggestive of 
a cardiovascular disease were noted. 

The veteran filed a claim of service connection for "disc 
disease [and] paralysis (neck, arms)" in September 1963.  In 
January 1964, the veteran withdrew his claim, and informed 
the RO that "[t]he condition which brought about this 
application is tentatively benefit[]ed . . . and I wish to 
say that at this time I feel as well as expected for the 
condition brought by service."

The veteran died in June 1998 at the age of 88.  The death 
certificate listed subarachnoid hemorrhage as the immediate 
cause of death.  No underlying diseases or injuries were 
listed as conditions leading to his death.  The death 
certificate shows that the subarachnoid hemorrhage occurred 
just hours before the veteran died.  At the time of his 
death, the veteran was not service connected for any 
disabilities.

The appellant filed a claim in August 1998, contending that 
the cause of the veteran's death was due to service.  
Specifically, she contends that the cause of the veteran's 
death from a subarachnoid hemorrhage was related to 
cardiovascular disorders that had allegedly originated during 
the veteran's service. 

The RO denied the appellant's claim in August 1998, finding 
that although the veteran had been diagnosed in service with, 
among other illnesses, musculoskeletal disorders and 
bilateral varicose veins, his death certificate reflects that 
he died from a condition which was not shown to be related to 
any service-incurred injury or disease.  It was noted that 
nonspecific, nondiagnostic EKG abnormalities had been shown 
during service.  However, as there was no diagnosis of 
cardiac disease of any type, it was held that the appellant 
had not submitted evidence sufficient to establish her claim 
as well grounded.  In the August 1998 decision, the RO 
informed the appellant that presumptive service connection 
could be established on evidence showing manifestations of 
brain hemorrhage, brain thrombosis, or related cardiovascular 
disease to a compensable degree within the applicable 
presumptive period.

In her notice of disagreement dated in September 1998, the 
appellant stated that the veteran had been treated during 
service and received an abnormal EKG that was indicative of a 
cardiovascular disorder.  She stated that the EKG established 
that the veteran "was suffering from cardiovascular problems 
and that was [sic] the cause of his death."  In the notice 
of disagreement, the appellant also requested adequate time 
to develop her appeal and obtain a medical opinion in support 
of her claim.  Review of the claims file reveals that the 
appellant has not yet submitted a medical opinion in support 
of her case.

Legal Criteria.  A disability may be service connected if it 
results from an injury or disease incurred in, or aggravated 
by, military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for disease which is 
diagnosed after discharge from military service when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  Further, service connection may be 
granted for a disability which is proximately due to a 
service-connected disease or injury.  38 C.F.R. § 3.310; 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).

In order to establish service connection for the cause a 
veteran's death, a surviving spouse must show that a 
disability incurred in or aggravated by service was either a 
principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A service-connected disability will 
be considered the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
38 C.F.R. 
§ 3.312(c)(1).  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  Id.  The debilitating effects 
of a service-connected disability must have made the veteran 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death.  
Lathan v. Brown, 7 Vet. App. 359 (1995).

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If she has not, her 
appeal must fail.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In determining whether a 
claim is well grounded, the claimant's evidentiary assertions 
are presumed true unless inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  See Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet the burden imposed by 38 U.S.C.A. § 5107(a) 
merely by presenting lay testimony because lay persons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, lay 
assertions of medical causation cannot constitute sufficient 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a).

Although a claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; the claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App.  609 (1992).  Where the 
issue presented in an application for service-connected 
disability is factual in nature, e.g., whether an incident or 
injury occurred in service, competent lay testimony, 
including an appellant's solitary testimony, may constitute 
sufficient evidence to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).  See Cartright v. Derwinski, 2 Vet. 
App. 24 (1991).  

Analysis.  The Board finds it prudent to reiterate that a 
well-grounded claim must fulfill three elements: (1) a 
current disability in the form of a medical diagnosis (which 
is acknowledged in the instant case); (2) appropriate lay or 
medical evidence of a disease or injury in service or, if 
appropriate, within the presumptive period; and (3) medical 
evidence of a link between the veteran's death and the 
claimed in-service injury or disease.  See Caluza v. Brown, 
7 Vet. App. 498 (1995).

In the instant case, the competent and probative evidence 
does not show that the veteran's immediate cause of death 
(subarachnoid hemorrhage) was related in any way to the 
disorders outlined above that he incurred during his military 
service.  The Board notes that, in relation to an alleged 
cardiovascular disorder, the veteran was evaluated for 
swelling and edema of the ankles and feet during the last few 
years of his service.  Service examiners, however, found no 
abnormal findings of the vascular system other than bilateral 
varicose veins.  As noted by the RO, there were EKG findings 
that might reasonably suggest some type of abnormality, yet 
the results of those tests were nonspecific and 
nondiagnostic.  Significantly, there is no medical evidence 
of record which demonstrates in any manner that the veteran's 
cause of death from subarachnoid hemorrhage was related in 
any way to any of the disorders he experienced, or was 
diagnosed with during his 30 years of honorable service.

The Board finds that there is simply no competent evidence of 
record that supports the appellant's allegations regarding 
the etiology or date of onset of any disease which might have 
led to the subarachnoid hemorrhage listed as the veteran's 
immediate cause of death.  Thus, the Board finds that there 
is simply no competent and probative evidence upon which to 
base an allowance of service connection for the cause of the 
veteran's death on a direct basis.  

The Board has considered, and is sympathetic to the 
appellant's statements to the effect that the veteran 
incurred a cardiovascular disorder during service that is 
causally related to his death.  However, it must be recalled 
that, at a minimum, there must be medical evidence which 
demonstrates a nexus between the cause of the veteran's death 
and a disease or injury incurred in service.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312; Caluza, 7 Vet. App. at 506.  The 
Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Caluza, supra; Grottveit, 5 
Vet. App. at 93.  In the instant case, there is nothing in 
the claims folder indicating that the appellant is qualified 
through experience, training, or education to render a 
medical opinion.  See Espiritu, 2 Vet. App. at 494.

Contrary to the appellant's contentions, the pertinent and 
probative medical records submitted in support of her claim 
are devoid of evidence tending to establish that any illness 
the veteran might have incurred during his service from May 
1932 to July 1962 is etiologically linked with his death in 
June 1998.  Absent a showing by competent and probative 
evidence that the veteran had a disease or injury warranting 
service connection, and that such a disease or injury had 
some causal relationship with his death, there can be no 
plausible basis for allowance of the appellant's claim.  See 
Espiritu, 2 Vet. App. at 494.  Thus, it is the decision of 
the Board that the appellant has not met the initial burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that her claim for service 
connection for the cause of the veteran's death is well 
grounded.  38 U.S.C.A. § 5107(a).

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well-grounded claim, 
and the appellant has not indicated the existence of any 
post-service medical evidence that has not already been 
obtained or requested that would well ground her claim.  
McKnight v. Brown, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

